Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-25, 27-39, 41, and 42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-48 of copending Application No. 16/489,159 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a furniture with a panel having a core and fitting between two cover elements. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-25, 27-39, 41, and 42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-48 of copending Application No. 16/489,163 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a furniture with a panel having a core and fitting between two cover elements. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-25, 27-39, 41, and 42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-48 of copending Application No. 16/489,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a furniture with a panel having a core and fitting between two cover elements. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25, 27-29, 31, 34-37, 39, 41, and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Publication 2019/0166992 to Held. Held teaches an item of furniture comprising a furniture body (10) that is closed by a flap (20). A pair of flap fittings (13) is integrated into a plate shaped composite element (16, 19, 19.1). The flap fitting includes a lever mechanism (fig 1 or fig 7). The plate shaped composite element is aligned parallel to a side wall (11), has corresponding dimensions, and is attached via bolts as best seen in figure 16. Elements (19,19.1) are considered to be installation element or cores between the cover layers. The plate element is considered to be external to the wall since no part of the plate goes inside the wall. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2019/0166992 to Held. 
For further clarification regarding claim 26, Held discloses every element as claimed and discussed above except a divider wall with the flap fitting. The examiner is taking Official Notice that it is well known in the art of cabinets to provide a full height vertical divider with a hinge/fitting in the middle of a cabinet to increase strength and provide organization. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the furniture of Held by adding a full height vertical divider with a hinge as is known in the art to increase strength and organization. 
For further clarification regarding claim 30, Held discloses every element as claimed and discussed above except the plate element being adhesively bonded to the walls.  The examiner is taking Official Notice that it is well known in the art of cabinets to adhesively bond plate elements to walls to provide a permanent hidden connection. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Held by using adhesive instead of bolts as is known in the art to provide a permanent hidden connection. 
For further clarification regarding claim 38, Held discloses every element as claimed and discussed above except the body having two open opposing sides covered via two flaps. The examiner is taking Official Notice that it is well known in the art of cabinet to have a cabinet with two open opposing sides also called a pass through cabinet to provide access to items from both sides. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Held by making the back open with an additional flap and fitting as is known in the art to provide access to the items from both sides. 
For further clarification regarding claim 40, Held is silent to the material of the body and therefore does not expressly disclose the body being glass, stone, or concrete. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the body from glass, stone, or concrete, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Allowable Subject Matter
Claims 32 and 33 would be objected to as being dependent upon a rejected base claim if the double patent rejection would be overcome, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. The applicant argues Held does not teach a flap fitting that is integrated into at least one plate-shaped composite element. The examiner disagrees since the housing of the element (16 shown in figures 7-15) that surrounds the lever mechanism (13) is considered to be part of the composite element (with other elements (19, 19.1, and wall element 16 shown in figure 6) and therefore the flap fitting is considered to be integrated into the composite element. It should be noted for some of the claims that the housing (element 16 of figure 7) alone could be considered to be the plate-shaped composite element since the lever mechanism (13) is integrated inside as best seen in figure 7-15. The examiner considers that the term “composite” allows for the element to made of from several smaller elements attached together, but that do not need to be integral formed as one-piece. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637